Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to reply filed 9/27/2022. Claims 3, 18, 23, and 24 have been amended claim 19 has been canceled, and claims 1-18 and 20-24 are currently pending in the application.

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 appears as if it should recite “The method of claim 1 further comprising a step of providing a plurality of predetermined sequences [[is]] based on user defined parameters comprising a building layout…”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 18-22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerg (US 2004/0036602) in view of Day et al (US 2019/0295207).
As per claim 18, Lerg teaches a system for automatically implementing security measures comprising: 2one or more Central Processing Units (CPUs) configured to collect data 3inputs from more than one source and to output at least one predetermined security 4measure (Lerg, figs. 2, 3B, 4A and [0039] and [0064]: The microprocessor is the CPU of the system; the shot detection system of fig. 4A is the same as that in figs. 1-3, just for gunshot detection; the microprocessor is used to collect data inputs from multiple sources and output security measures such as alarms);  5one or more energy sensor for detecting at least one gunshot connected 6to the one or more CPUs (Lerg, figs. 2, 3B, 4A and [0039] and [0064]-[0065]: There are multiple sensors connected to the microprocessor for detecting gunshots);  7a triple validation apparatus comprising a first validation and second 8validation within the one or more energy sensors (Lerg, fig. 4C and [0069]-[0075]: Multiple sensors detecting different parameters are used to validate the detection of a gunshot) and the third validation within the one 9or more CPUs (Lerg, figs. 2, 3B, 4A and [0039] and [0064]-[0075]: The microprocessor confirms that all the needed parameters are sensed to validate occurrence of a gunshot);
Lerg does not disclose:
security measures comprising a plurality of predetermined security 2sequences is based on a building layout, a number of doors, a location of the at least 3one detected gunshot and whether the building is populated.
However, in the same art of responding to a security event, Day teaches:
a plurality of predetermined security 2sequences is based on a building layout (Day, [0062]: The building layout affects the response to guide people to safe zones), a number of doors (Day, [0052], [0065], and [0080]: The response includes lcok control of certain, or a number of, doors to guide people or trap intruders), a location of the at least 3one detected gunshot (Day, [0062]-[0063] and [0123]: Security response also depends on the location of the threat, or gunshot), and whether the building is populated (Day, [0062]-[0063] and [0080]: The response guides crowds of people to safe zones or locks the perpetrator away from occupied rooms; thus the response is based on whether the building is populated since the guiding and locking is based on occupancy).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Lerg’s security response to include the response based on the variety of factors, as presented in Day. The motivation is to further assist in ensuring the safety of people and protect them from the threat (Day, [0062]-[0063]).
1As per claim 20 (dependent on claim 18), Lerg and Day further teaches:
wherein the doors comprise remote locking doors (Lerg, [0066] and Day, [0080]: Doors may be remotely locked to assist in the security response).  
-23-1As per claim 21 (dependent on claim 18), Lerg and Day further teaches:
wherein the one or more CPUs and one or more energy sensors are configured to providing location coordinates of a detected and 3validated gunshot (Day, fig. 13 and [0182]: The sensors are used to triangulate the location of the gunshot).  
1-23-1As per claim 22 (dependent on claim 21), Lerg and Day further teaches:
further comprises a plurality of cameras that can 2be directed towards the location coordinates (Day, fig. 13 and [0182]: based on the location of the gunshot, cameras are activated to validate the threat).
11-23-1As per claim 24 (dependent on claim 18), Lerg and Day further teaches:
further comprising a housing for the at least one energy sensor for amplifying noise to the one or more energy sensors (Lerg, [0035]: Housing for the audio sensor may include a parabolic reflector for amplifying the received sound to increase the signal-to-noise ratio).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lerg and Day in view of Nickles et al. (US 2014/0266721).
1-23-1As per claim 23 (dependent on claim 21), Lerg and Day does not disclose:
comprising a map with a status of all doors in 2one or more buildings, an automatic 911 mobile device for advising of the detected gunshot, 3notifying subscribed mobile devices of the detected gunshot, and a Public Announcement (PA) 4system with a preprogramed announcement.
However, in the same art of security responses, Nickles teaches:
comprising a map with a status of all doors in 2one or more buildings (Nickles, [0030]: Part of the security response includes presenting a map of the building and indicating the status of each door in the building), an automatic 911 mobile device for advising of the detected gunshot (Nickles, [0020] and [0022]: The security response includes automatic contact of 911 to communicate identified threats), 3notifying subscribed mobile devices of the detected gunshot (Nickles, [0020] and [0028]: Notifications may be sent to school administrators identifying the threats), and a Public Announcement (PA) 4system with a preprogramed announcement (Nickles, [0028]: Audio alarms may be triggered throughout the facility to alert anyone to exit the premises).
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art for Lerg And Day’s security response to include the various notifications and displays, as presented in Nickles. The motivation is to provide continuous and immediate security data to requesting users in the event of a threat, and to ensure the personal safety of individuals located within a certain type of facility (Nickles, [0032]).

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.
The examiner respectfully disagrees with the applicant’s argument that the current claims 18-22 are disclosed in the parent application App. Serial No. 15/342,313. A review of the parent application did not find any support for at least the limitations directed to the triple validation apparatus. Thus, claims 18-22 do not receive the priority date of the parent application, but receive the priority date of, 11/06/2018, which is the filing date of the current application. The subject matter cited in Day is also supported by at least the priority document 62/690,643 in paragraphs [0008], [0017], [0021], and [0035]. Thus, Day has a priority date of at least 06/27/2018. Therefore, Day qualifies as prior art to the current application.
Based on this reasoning, the cited prior art is available as “prior art” against the patentability of the current claims 18-22 and the claims are reasonably rejected as shown in the above rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W BEE whose telephone number is (571)270-5183. The examiner can normally be reached 9:00 - 7:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW W BEE/            Primary Examiner, Art Unit 2699